 

Exhibit 10.1

 

RESCISSION AGREEMENT AND MUTUAL RELEASE

 

This RESCISSION AGREEMENT AND MUTAL RELEASE (the “Agreement”), dated as of April
18, 2016 (the “Release Date”), is entered into by and among GOLDEN GLOBAL CORP.,
a Nevada corporation (“GGC”), CORPAYCAR, LLC, a Minnesota limited liability
company (“CPC”), COMBO HITTER, LLC, an Ohio limited liability company and
wholly- owned subsidiary of GGC (“Combo”) and BRAD KOHLER, the sole member of
CPC (“Member,” and together with CPC and Combo, collectively, the “CPC Parties,”
and together with GGC, collectively, the “Parties” and individually, a “Party”).

 

RECITALS

 

WHEREAS, GGC, CPR and Member entered into that certain Acquisition Agreement
(the “Acquisition Agreement”) dated October 30, 2015 (the “Effective Date”); and

 

WHEREAS, pursuant to the Acquisition Agreement, GGC was to acquire (the
“Acquisition”), all of the issued and outstanding membership interests of CPC
(the “Interests”) from Member in exchange for the issuance to Member of 100,000
shares of GGC’s Series B Convertible Preferred Stock (the “Series B Shares”),
whereupon CPC would become a direct wholly-owned subsidiary and Combo would
become an indirect wholly-owned subsidiary of GGC; and

 

WHEREAS, the Acquisition was never fully implemented in that the Interests were
never formally conveyed by Member to GGC and GGC never formally issued the
Series B Shares to Member;

 

WHEREAS, a dispute has arisen between the Parties with respect to the
Acquisition and certain related matters; and

 

WHEREAS, the Parties believe that it is in their respective best interests to
resolve such dispute by rescinding the Acquisition ab initio retroactive to the
Effective Date, on the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.          Recitals.  The foregoing recitals are true and correct and
incorporated herein by reference.

 

 

 

  

2.            Rescission.

 

(a)          The Acquisition and the Acquisition Agreement are hereby rescinded
ab initio as of the Effective Date and the Acquisition Agreement and any other
agreements entered into in connection therewith (collectively, the “Transaction
Agreements”) are no further force and effect.

 

(b)          The CPC Parties, jointly and severally waive (i) any ownership
right in and to the Series B Shares, including the issuance thereof or any other
securities of GGC; and (ii) any right to receive compensation of any type and
any other benefit from GGC pursuant to the Transaction Agreements.

 

(c)          GGC hereby waives (i) any ownership right in and to the Interests
and to the extent the Interests were conveyed by Member to GGC pursuant to the
Transaction Agreements, hereby sells, assigns, transfers and conveys the
Interests to Member; and (ii) any ownership rights in the intellectual property
or other assets of CPC or Combo.

 

(d)          Any contract between GGC and any fighter is hereby transferred,
assigned and conveyed to CPC as of the Release Date and the CPC parties shall
assume no liability with respect to any payments made by GGC under any of those
contracts prior to the Release Date.

 

(e)          The CPC Parties shall have no obligation to repay GGC for any funds
advanced by GGC to the CPC Parties to fund the operations of CPC and Combo
between the Effective Date and the Release Date.

 

(f)          As of the Release Date, except for required filings under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), GGC shall
immediately cease and desist from using and shall have no further right to use
the “Combo Hitter” name and likeness in any and all distribution channels, as
well as in any media of any format, whether in print, broadcast or online.

 

3.                  Releases.

 

(a)          The CPC Parties, for themselves and their affiliates and their
respective past and present members, shareholders, managers, directors,
officers, employees, attorneys and agents hereby release fully and discharge
forever any and all promises, covenants, agreements, contracts, claims, demands
or causes of action, whether in law or in equity, for damages, costs, expenses,
compensation or other relief for or on account of any damages, loss, injury or
harm, whether developed or undeveloped, known or unknown or past, present or
future which they ever had, now have or hereinafter can, shall or may have
against GGC and its affiliates and their respective past and present members,
shareholders, managers, directors, officers, employees, attorneys, agents,
heirs, legal representatives, successors and assigns (the “GGC Released
Parties”), by reason of any act, omission or matter whatsoever done by any of
the GGC Released Parties, individually and collectively, whether pursuant to the
Transaction Agreements or otherwise, from the beginning of the world and until
the Release Date.

 

 

 

  

(b)          GGC, for itself and its their affiliates and their respective past
and present members, shareholders, managers, directors, officers, employees,
attorneys and agents hereby release fully and discharge forever any and all
promises, covenants, agreements, contracts, claims, demands or causes of action,
whether in law or in equity, for damages, costs, expenses, compensation or other
relief for or on account of any damages, loss, injury or harm, whether developed
or undeveloped, known or unknown or past, present or future which they ever had,
now have or hereinafter can, shall or may have against the CPC Parties and their
affiliates and their respective past and present members, shareholders,
managers, directors, officers, employees, attorneys, agents, heirs, legal
representatives, successors and assigns (the “CPC Released Parties”), by reason
of any act, omission or matter whatsoever done by any of the CPC Released
Parties, individually and collectively, whether pursuant to the Transaction
Agreements or otherwise, from the beginning of the world and until the Release
Date.

 

4.          Indemnification.  GGC hereby indemnifies and holds the CPC Parties
harmless from and against any and all claims, damages, costs, expenses or losses
whatsoever, together with out-of-pocket costs and expenses, including reasonable
fees and cost disbursements of counsel, incurred by any CPC Party, which arise
from press releases or other public announcements and Exchange Act filings made
by CPC with respect to the Acquisition.

 

5.           Non-Disparagement.       Neither the CPC Parties on one hand nor
GGC on the other hand, will disparage, portray in a negative light, or make any
statement which could be construed as defamatory to the other Party or Parties
or injurious to their reputation.

 

6.           Default.     A default under this Agreement shall occur upon the
discovery of any breach of this Agreement.

 

7.            Representations and Warranties.

 

(a)          The Parties represent and warrant to each other that (i) they have
all necessary authority to execute this Agreement; (ii) upon execution and
delivery, this Agreement will become a binding obligation of each of the
Parties, enforceable in accordance with its terms; (iii) the execution, delivery
and performance of this Agreement will not violate any federal or state law,
rule or regulation applicable to the Parties; and (iv) there are no pending or
to each Party’s knowledge, threatened claims or actions against another Party
with respect to CPC, Combo, the Acquisition or the Combo Hitter product.

 

(b)          The Parties expressly represent and warrant to each other that they
have been fully informed as to the terms, contents, conditions and effects of
this Agreement and that they have executed the same freely and voluntarily and
having had the opportunity to obtain the advice from their own attorneys and
fully understand and intend this Agreement to be a full, complete, and final
settlement and release as to all matters set forth herein.

 

 

 

  

8.          Attorney’s Fees and Costs.  The Parties shall each pay their own
expenses incurred incident to this Agreement and the transactions contemplated
herein, including their respective legal fees. If, however, any legal action or
other proceeding is brought for the interpretation or enforcement of or
otherwise under this Agreement, or to obtain damages, injunctive or equitable
relief arising out of a breach of this Agreement, the prevailing Parties shall
be entitled to recover from the non-prevailing Parties, all attorney’s fees and
costs incurred in such action or proceeding, at both trial and appellate levels,
in addition to any and all other relief relating to the attorney’s fees and
costs set forth in this Agreement.

 

9.            Miscellaneous.

 

(a)          This Agreement incorporates all of the terms and conditions of the
agreement among the Parties with respect to the subject mater hereof and
supersedes any prior negotiations or any prior contemporaneous agreements or
representations, oral or written, expressed or implied, by or between the
Parties with respect to the subject matter hereof.

 

(b)          The Parties acknowledge that they have read and understand this
Agreement and all documents to which this Agreement refers.

 

(c)          Nothing shall serve to amend or modify any provisions of this
Agreement in any respect whatsoever unless reduced to writing and signed by all
the Parties.

 

(d)          No waiver of any of the provisions of this Agreement in any one
instance shall be deemed, or shall constitute, a waiver of any other provisions,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the Parties making the
waiver.

 

(e)          In the event that any one or more of the provisions contained in
this Agreement shall be declared invalid, void or unenforceable, the remainder
of the provisions of this Agreement shall remain in full force and effect, and
each term and provision shall be subject to enforcement to the maximum extent
permitted by law, provided that this does not result in failure of the essential
purpose of this Agreement for either side.

 

(f)          This Agreement shall be construed in accordance with, and governed
by, the laws of the State of Nevada, without regard to conflicts of law
principles.

 

(g)          The Parties acknowledge that they have each been advised by counsel
during the course of negotiation of this Agreement and, therefore, this
Agreement and any other documents related hereto shall be interpreted without
regard to any presumption or rule requiring construction against the party
causing this Agreement to be drafted.

 

(h)          This Agreement may be executed simultaneously in counterparts,
including by facsimile, .pdf or other electronic transmission, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

 

(i)          This Agreement shall be binding upon the Parties, their respective
heirs, legal representatives and successors and assigns and shall inure to the
benefit of the aforementioned persons and the Parties, as the case may be.

 

 

 

  

(j)          The terms of this Agreement shall remain absolutely confidential
and none of the Parties shall divulge or disclose the facts, circumstances,
representations or negotiations underlying the parties’ dispute or the terms or
conditions of this Agreement, to any person, corporation, association,
governmental agency or other entity except: (i) to the extent necessary to
report to appropriate taxing authorities or any regulatory authority as required
by law; (ii) to the extent necessary to enforce the Parties’ rights under this
Agreement; (iii) to the Parties’ attorneys, accountants or financial advisors;
(iv) as required by applicable law; or (v) in response to an inquiry, order or
subpoena issued by or under authority of a court of competent jurisdiction or a
governmental agency.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Release
Date.

 

GGC:

 

GOLDEN GLOBAL CORP.         By: /s/ Erik Blum     Erik Blum, Chief Executive
Officer         THE CPC PARTIES:       CORPAYCAR, LLC         By: Brad Kohler  
  Brad Kohler, CEO         COMBO HITTER, LLC         By: Brad Kohler     Brad
Kohler, CEO         /s/ Brad Kohler   Brad Kohler  

 

 

  